Citation Nr: 0813100	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  07-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an effective date prior to May 18, 2004, 
for service connection for low back pain with L3-4 disc 
herniation and intermittent radiation to both legs.  

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right eye 
disorder.  

3.  Entitlement to an initial rating greater than 10 percent 
for residuals of left eye chalazia.  

4.  Entitlement to an initial rating greater than 10 percent, 
prior to September 4, 2007, for low back pain with L3-4 disc 
herniation and intermittent radiation into both legs.  

5.  Entitlement to an initial rating greater than 10 percent 
for radiculopathy of the right leg, to include the issue of 
entitlement to an effective date prior to March 28, 2007, for 
a separate rating for the disability.  

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of an 
injury to the cervical spine.  

7.  Whether new and material evidence has been presented to 
reopen a claim for service connection for headaches.  

8.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from October 1987 to October 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Buffalo, New 
York, and New York, New York.  

A rating decision by the New York RO in July 2005 found, 
inter alia, that new and material evidence had not been 
presented to reopen the veteran's claims for service 
connection for a right eye disorder, for residuals of an 
injury to the cervical spine, or for headaches; denied 
service connection for hearing loss; and granted service 
connection for residuals of left eye chalazia, assigning a 10 
percent rating.  The veteran appealed each of the above 
issues relating to service connection and also the rating for 
the left eye disability.  By a rating decision in December 
2006, the Buffalo RO, inter alia, granted service connection 
for low back pain with L3-4 disc herniation with intermittent 
radiation to both legs, effective from May 18, 2004, 
assigning a 10 percent rating; the veteran appealed both the 
rating and the effective date that were assigned for service 
connection for that disability.  In a December 2007 rating 
decision, the Buffalo RO increased the rating for low back 
pain with L3-4 disc herniation and intermittent radiation 
into the left leg from 10 percent to 40 percent, effective 
from September 4, 2007, and also assigned a separate 
10 percent rating for radiculopathy of the right leg, also 
effective from that date.  In March 2008, the veteran wrote 
indicating that he was in agreement with the 40 percent 
rating the RO had assigned for radiculopathy of the right 
leg; the Board construes that statement as a withdrawal of 
that aspect of his appeal.  See 38 C.F.R. § 20.204 (2007).  
However, the issue concerning an initial rating greater than 
10 percent for low back pain with L3-4 disc herniation and 
intermittent radiation into both legs, prior to September 4, 
2007, remains in appellate status.  

For good cause shown - the veteran's financial hardship - 
the Board advanced this case on the docket in December 2007.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2007)

The veteran testified at a hearing at the New York RO in 
January 2007.  The undersigned Veterans Law Judge presided.  

The issues concerning service connection for hearing loss, 
headaches, and a cervical spine disorder, as well as the 
reopened claim for service connection for a right eye 
disorder and the issue relating to a greater initial rating 
for residuals of left eye chalazia are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDINGS OF FACT

1.  A rating decision in June 1998 denied the veteran's 
application to reopen his claim for service connection for a 
lumbar spine condition.  Although the veteran initiated an 
appeal of that determination and was provided a statement of 
the case in June 1999, he did not perfect his appeal, and 
that decision became final.  

2.  Communication was received from the veteran's 
representative in November 1999, which the Board construes as 
an application to reopen the claim for service connection for 
a back condition, and a rating decision in April 2000 
included back pain as a basis for the assignment of a 20 
percent disability evaluation for chronic Epstein-Barr virus, 
effective from June 30, 1997.  

3.  The veteran was notified of the April 2000 decision by 
letter in May 2000 and did not appeal this decision.

4.  The veteran filed a claim for service connection for 
lumbosacral strain associated with disc herniation near L3-4 
on May 18, 2004.

5.  A rating decision in December 2006 granted service 
connection for low back pain with L3-4 disc herniation and 
intermittent radiation to both legs, effective from May 18, 
2004.  

6.  A rating decision in June 1998 denied the veteran's 
application to reopen his claim for service connection for a 
right eye disorder on the basis that new and material 
evidence had not been presented.  Although the veteran 
initiated an appeal of that determination and was provided a 
statement of the case in June 1999, he did not perfect his 
appeal, and that decision became final.  

7.  Evidence added to the record since June 1998 concerning a 
right eye disorder was not previously of record and relates 
to an unestablished fact necessary to substantiate the claim.  
The evidence raises a reasonable possibility of 
substantiating the veteran's claim.  

8.  Prior to September 4, 2007, low back pain with L3-4 disc 
herniation and intermittent radiation into both legs was 
manifest by low back pain, aggravated by lifting heavy 
weights and prolonged standing or walking; some spinal 
tenderness; and intermittent pain radiating into the hip and 
occasional radiation and numbness in the left leg.  

9.  Currently, a 10 percent rating is in effect for 
radiculopathy of the right leg, effective from March 28, 
2007.  

10.  The evidence shows that radiculopathy of the right leg 
has been manifest by continuous mild sensory impairment, and 
no more, beginning November 1, 2004.  


CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than May 18, 2004 for service connection for low back pain 
with L3-4 disc herniation and intermittent radiation to both 
legs.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400(q)(2) (2007).  

2.  Evidence received since the final June 1998 rating 
decision, which determined that new and material evidence had 
not been presented to reopen the claim for service connection 
for a right eye disorder, is new and material and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2007).  

3.  The criteria are not met for an initial rating greater 
than 10 percent prior to September 4, 2007, for low back pain 
with L3-4 disc herniation and intermittent radiation to both 
legs.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, and 4.71a, Code 8520 (2007).  

4.  The criteria are met for an initial 10 percent rating, 
and no more, for radiculopathy of the right leg, beginning 
November 1, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.400(o), 4.1, 4.2, 4.7, 4.10, and 4.71a, Code 
8520 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

A.  Earlier effective date for service connection 

The effective date for a grant of service connection after a 
final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(2).  

The record shows that a rating decision in November 1992 
initially denied service connection for a lumbosacral spine 
condition; the veteran did not file a notice of disagreement 
(NOD) with that decision within one year.  Next, a rating 
decision in June 1998 determined that new and material 
evidence had not been presented to reopen the claim.  An NOD 
with the June 1998 decision was received in September 1998 
and a statement of the case (SOC) was mailed in June 1999.  
No further communication regarding this claim was received 
from the veteran or his representative indicating a desire to 
continue his appeal until November 1999.  That letter, dated 
November 23, 1999, is a memorandum from his representative to 
a medical consultant, stating that the veteran was claiming 
service connection for several disabilities, including 
Epstein-Barr virus and a back condition, and requesting a 
medical opinion.  That memorandum, even if it could be 
considered as a substantive appeal concerning the June 1998 
rating decision, was not received in a timely fashion.  The 
law states that, absent the filing of a substantive appeal 
within the remainder of the year after notification of the 
denial or within 60 days of the mailing of the statement of 
the case, whichever is later, a rating determination is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2007).  Although the 
appellant's original disagreement with the decision remained 
pending through the issuance of the SOC, the appellant failed 
to appeal the June 1998 decision, and it became final.  See 
Ricafort v. Nicholson, 21 Vet. App. 198 (2007).  

The November 23, 1999, memorandum was not date-stamped as to 
when it was received by the RO, and a postmarked envelope is 
not of record.  Lacking a date-stamp or other evidence of 
when the document was received by VA, the Board finds that 
the memorandum was received on the date on the face of the 
document.  Thus, November 23, 1999, was the date of receipt 
of the claim.  

A rating decision in February 2000 granted service connection 
for Epstein-Barr virus, effective from June 30, 1997, but 
deferred action on the issues of service connection for a low 
back condition and fibromyalgia pending an "immediate 
examination," which was performed in March 2000.  In an 
April 2000 rating decision, the RO increased the evaluation 
of the service-connected "chronic Epstein-Barr virus 
infection, with fibromyalgia," to 20 percent from the 
effective date of service connection in June 1997.  The 
rating decision noted that the February 2000 rating decision 
had granted service connection for "chronic Epstein-Barr" 
and had deferred claims for service connection for 
fibromyalgia and a low back condition.  Noting the 
generalized arthralgia and myalgia with fatigue and loss of 
strength as a complication of the Epstein-Barr virus, the RO 
amended the evaluation of the Epstein-Barr virus to include 
"the fibromyalgia and back pain" in increasing the 
evaluation to 20 percent.  The veteran was given a copy of 
this rating decision with the notice of the action taken by 
letter in May 2000.  He did not appeal this decision.

The next action concerning the back disability was VA's 
receipt on May 18, 2004 of a document titled "CLAIM FOR 
INCREASE AND SERVICE CONNECTION" by the veteran, which 
listed a claim for service connection for lumbosacral strain 
associated with disc herniation near L3-4.  The veteran noted 
that these conditions were "lumped in with chronic Epstein-
Barr Virus" and requested a separate rating of these 
conditions.  Initially, in a July 2005 rating decision, the 
RO denied the claim for service connection for lumbosacral 
strain on the basis that new and material evidence to reopen 
the claim had not been received.  The RO also noted the 
opinion in a September 2004 VA examination report that the 
diagnosed degenerative disc disease of the lumbar spine at 
the L3-4 level with herniated nucleus pulposus is not related 
to Epstein-Barr virus infection but rather to trauma 
secondary to falls, as evidenced by the veteran's "history 
and work-up results."  The veteran appealed this decision 
and, in a December 2006 rating decision that the RO 
considered to fully resolve the benefits sought on appeal in 
regard to this issue, the RO granted service connection for 
the claimed back disability and assigned a separate 10 
percent evaluation for low back pain with L3-4 disc 
herniation and intermittent radiation to both legs, effective 
from May 18, 2004.

In a statement dated January 11, 2007 and received at the 
Board hearing on that date, the veteran's representative 
expressed disagreement with the 10 percent disability 
evaluation assigned and "the effective date of the grant."  
The evaluation of this disability will be addressed below.

Concerning the effective date of service connection for L3-4 
disc herniation and intermittent radiation to both legs, the 
Board notes that the veteran's earlier claim for service 
connection for a back disability was addressed in the April 
2000 rating decision that included back pain in the 20 
percent evaluation of the Epstein-Barr virus, and that the 
veteran did not appeal that decision.  As the next claim for 
service connection for a back disability - specifically, the 
lumbosacral strain and/or disc herniation at L3-4 - was not 
received until May 18, 2004, the Board finds no evidentiary 
basis upon which to assign an earlier effective date for the 
service connection for L3-4 disc herniation and intermittent 
radiation to both legs.

B. New and material evidence for right eye disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).


Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If new and 
material evidence has been received, then the Secretary must 
immediately proceed to the second step, i.e., evaluating the 
merits of the claim, but only after ensuring that the duty to 
assist the claimant under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A rating decision in November 1992 denied service connection 
for follicular conjunctivitis and refractive error, noting 
that conjunctivitis in service was acute and transitory and 
resolved without residuals, and that refractive error was not 
a disability for which service connection could be granted.  
The veteran did not appeal that decision.  

The Board observes that the veteran has consistently 
contended that he had had problems with both eyes since 
service.  He reported to a VA examiner in November 1997 that 
he had experienced recurrent hordeolums in both eyes since 
service, although that examiner indicated that none was then 
present.  

Subsequently, a June 1998 rating decision determined that the 
claim for residuals of a right eye injury was not reopened.  
Although the veteran submitted a notice of disagreement with 
that decision and was issued a statement of the case, he did 
not perfect his appeal, and the June 1998 rating decision 
became final.  See Ricafort v. Nicholson, 21 Vet. App. 198 
(2007).  

In December 2004, the veteran submitted a report by a private 
physician.  The physician stated that the veteran had 
reported frequent swelling of his eyelids since service.  The 
examiner referred to a VA compensation examination in 
September 2004 that had shown stable anisometropic amblyopia 
with blepharitis/Meibomian gland dysfunction.  The private 
examiner further stated that the veteran's eye condition was 
aggravated in service.  The VA compensation examiner 
indicated there was blepharitis and Meibomian gland 
dysfunction in both eyes.  

The veteran testified at a hearing before the Board that he 
experienced the same symptoms in his right eye during service 
and through the years as he had in his service-connected left 
eye.  

Finally, the veteran also submitted the report of a private 
eye examination that was conducted in January 2007 following 
his hearing.  The report primarily concerned the veteran's 
left eye, noting only the auto-refraction values for the 
right eye and the fact that confrontation fields in the right 
eye were normal.  

The Board finds that the evidence that has been received 
since the July 1998 rating decision is neither cumulative nor 
redundant of the evidence that was previously of record, and 
raises a reasonable possibility of substantiating the claim.  
The previous evidence did not show any current right eye 
disorder, other than refractive error.  The new evidence 
clearly shows blepharitis and Meibomian gland dysfunction 
that the veteran reported had continued since service.  

Because new and material evidence has been received, the 
veteran's claim for service connection for a right eye 
disorder is reopened.  

C.  Increased ratings

i.  Low back pain with L3-4 disc herniation and intermittent 
radiation to both legs

The issue on appeal is entitlement to a greater initial 
rating prior to September 4, 2007, considering that the 
veteran has agreed with the 40 percent rating that became 
effective on that date.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board must also consider the effect of pain on 
those activities, if appropriate.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Fenderson v. 
West, 12 Vet. App. 119 (1999), Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

The Board notes that the current appeal arose from the 
initial assignment of an initial 10 percent rating for low 
back pain with L3-4 disc herniation and intermittent 
radiation to both legs, effective May 18, 2004.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the Court noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
The Board will evaluate the level of impairment due to the 
disability throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson and Hart.  

Intervertebral disc syndrome is evaluated on the basis of 
either the duration of incapacitating episodes or the chronic 
orthopedic and neurologic manifestations.  

No significant limitation of lumbar spinal motion was noted 
by any examiner between the effective date of service 
connection for lumbosacral strain associated with disc 
herniation near L3-4 in May 2004 until September 2007.  
Although the veteran continued to complain of back pain, 
exacerbated or increased by activities, no muscle spasm, 
absent or decreased reflexes, weakness, or abnormal gait was 
reported by any examiner.  There is no evidence that the 
veteran has ever had any incapacitating episodes requiring 
bed rest and treatment by a physician.  To be sure, the 
veteran did complain of radiation of pain and numbness in his 
right leg.  But that complaint will be addressed below.  

There is no medical evidence showing that the veteran has 
ever met the current rating criteria for a compensable rating 
for intervertebral disc syndrome, i.e., incapacitating 
episodes requiring bed rest and treatment by a physician.  
Nor does the medical evidence demonstrate limitation of 
lumbosacral spinal motion or other manifestations that would 
meet the criteria for more than a 10 percent rating under the 
General Rating Formula at any time prior to September 4, 
2007.  The medical evidence, VA and private, dated from May 
2004 through May 2006 shows no more than slight impairment 
due to low back pain with L3-4 disc herniation with 
intermittent radiation into both legs.  

The Board has considered the possibility of assignment of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups, as well as any 
increased function impairment in normal excursion, strength, 
speed, coordination, and endurance on use.  However, only one 
examiner, in September 2004, noted increased pain or 
decreased endurance with use, and that examiner did not 
quantify any additional limitation of motion or the degree of 
the additional impairment on which to base a higher rating.  
Accordingly, the Board finds that a higher rating on this 
basis is not warranted.  38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Therefore, the Board finds that the medical evidence shows 
that, prior to September 4, 2007, the veteran's service-
connected low back pain with L3-4 disc herniation with 
radiation into both legs was manifest by no more than 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour, warranting no more than a 10 percent 
rating.  An initial rating higher than the 10 percent rating 
already in effect prior to September 4, 2007, is denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

ii.  Right leg radiculopathy

A separate 10 percent rating for radiculopathy of the right 
leg was granted in the December 2007 rating decision, 
effective from March 28, 2007.  

The report of a VA examination on March 28, 2007, stated that 
the veteran had right leg radicular pain from the buttocks 
down the posterior thigh, stopping at the knee, as well as 
intermittent paresthesias in the right lateral thigh and hip.  

The Board observes, however, that previous examiners had also 
regularly recorded the veteran's complaint of pain radiating 
into his right leg, beginning with a memorandum by a private 
physician on November 1, 2004.  Although the March 2007 
examiner also reported paresthesias, the Board finds that the 
other reports of radiating right leg pain, especially because 
it was reported essentially continuously from November 2004, 
also reflect right leg radiculopathy.  

But there is no evidence that the right leg radiculopathy has 
been more than mild at any time during the appeal period.  
Although a VA nurse in November 2006 noted that the veteran 
had "moderate discomfort on ambulation with pain scale 
reported as 10/10 radiating to the right leg," a physician 
during that same clinic visit specifically characterized the 
pain radiation as "slight."  Because the nurse's statement 
is ambiguous as to whether it was the veteran's back pain or 
the pain radiating into his leg that was moderate, the Board 
accords the physician's more precise characterization more 
probative weight as to the severity of the radiation during 
that clinic visit.  

Diagnostic Code 8520 (incomplete paralysis of the sciatic 
nerve) provides that a 10 percent rating is to be assigned 
for mild impairment; moderate impairment warrants a 20 
percent rating.  The Rating Schedule also states that, when 
the involvement is wholly sensory (as here), the rating 
should be for the mild, or at most, the moderate degree.  

Because the Board finds that the severity of the right leg 
radiculopathy has been no more than mild throughout the 
appeal period, a 10 percent rating, and no more, is 
warranted.  Therefore, a greater initial rating is denied.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.  

However, affording the veteran the benefit of the doubt, the 
Board finds that the evidence shows that the right leg 
radiculopathy has been essentially continuous since the 
November 1, 2004, private physician's report.  The separate 
rating that has been assigned for right leg radiculopathy is 
in the nature of an increased rating for low back pain with 
L3-4 disc herniation and intermittent radiation into both 
legs.  Therefore, because it was first ascertainable that the 
right leg radiculopathy became severe enough to warrant a 
separate rating on November 1, 2004, that date is assigned as 
the effective date for the separate rating.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must ask the claimant to provide any 
evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

Although the veteran was notified generally concerning what 
needed to be shown to support a higher disability evaluation, 
he was not given the specific notice required by Vazquez-
Flores prior to the denial of his claims for increase.  
Nonetheless, both the rating decision and the statement of 
the case that discussed the assignment of higher disability 
evaluations specifically informed him of the rating criteria 
that would be applied, and he had an opportunity to supply 
information or evidence concerning worsening or increase in 
severity of the disabilities at issue and the effect such 
worsening has on his employment and daily life.  Thus, the 
Board concludes that the veteran, in this instance, was not 
prejudiced by the lack of specific notice required by 
Vazquez-Flores prior to adverse decisions that are the 
subject of this appeal.  

In the present case, VA satisfied its duty to notify by means 
of a July 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  

The Board observes that a letter in March 2006 notified the 
veteran of the information and evidence necessary to 
establish the downstream elements of a rating and the 
effective date for a rating, as required by Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), before the December 
2006 rating decision that granted service connection for the 
lumbar spine disability.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity, 
including at a hearing, to participate effectively in the 
processing of his claim and appeal.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
veteran has been afforded VA compensation examinations, and 
private and VA treatment records covering the entire period 
of the appeal have been received.  No further development 
action is necessary.  


ORDER

An effective date earlier than May 18, 2004 for service 
connection for low back pain with L3-4 disc herniation and 
intermittent radiation to both legs is denied.  

New and material evidence having been presented, the claim 
for service connection for a right eye disorder is reopened.  
To this extent only, the appeal concerning this claim is 
granted.

An initial rating greater than 10 percent, prior to September 
4, 2007, for low back pain with L3-4 disc herniation and 
intermittent radiation to both legs is denied.  

An initial 10 percent rating, but no higher, for 
radiculopathy of the right leg is assigned effective from 
November 1, 2004.  To this extent, the appeal for a higher 
initial separate rating for this disability is granted.


REMAND

The report of an examination by a private ophthalmologist in 
January 2007, submitted following the veteran's Board 
hearing, indicated that he would be conducting more testing 
in his office the following week and that he had referred the 
veteran to a neuroophthalmologist for additional evaluation; 
the records of that evaluation should be requested.  Further, 
although the VA examiner in June 2005 noted that visual 
fields were full to confrontation in the left eye, the 
private examiner in January 2007 noted that confrontation 
visual fields were decreased in all axes.  Moreover, a VA 
compensation examiner in September 2004 had noted that there 
was blepharitis and Meibomian gland dysfunction in both eyes.  
The Board believes that another eye examination is needed to 
provide a comprehensive evaluation of the current impairment 
in the veteran's left eye due to the service-connected 
disability.

Also, as discussed above, the Board has reopened the 
veteran's claim for service connection for a right eye 
disorder.  The next step is for VA to evaluate the merits of 
the claim, but only after ensuring that the duty to assist 
him under 38 U.S.C.A. § 5107(a) has been fulfilled.  However, 
because the RO has not yet considered the claim for service 
connection for a right eye disorder on the basis of all of 
the evidence, it would be prejudicial for the Board to do so 
in the first instance.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Review of the claims file discloses that an August 2005 
statement from the veteran's representative expressed 
disagreement with a July 2005 rating decision, which denied, 
inter alia, service connection for headaches and for 
residuals of an injury to the cervical spine (on the basis 
that new and material evidence had not been presented), and 
for hearing loss.  The file, however, does not indicate the 
RO has provided the veteran a statement of the case (SOC) in 
response to his disagreement with the disposition of these 
claims.  See 38 C.F.R. § 19.26 (2007).  So, these claims must 
be remanded to the RO for this, rather than merely referred 
there.  See Manlincon v. West, 12 Vet. App. 238 (1999); 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any needed signed 
authorizations, request copies of all 
medical records from Mandes R. Kates, 
M.D., and Dr. Scott Forman beginning in 
January 2007, as well as the records of 
any other treatment or evaluation the 
veteran has received for his eyes since 
January 2007.  Associate all records 
received with the claims file.  

2.  Then, schedule the veteran for an 
examination to evaluate the current 
degree of impairment of his eyes and to 
obtain a medical nexus opinion regarding 
the etiology of any current right eye 
disorder.  The examiner should review the 
claims file, including the reports of VA 
compensation examiners in September 2004 
and June 2005, and of a private 
ophthalmologist in January 2007.  The 
examiner should conduct a complete eye 
examination, and the report should 
discuss all current symptoms, clinical 
findings, and diagnoses regarding both 
eyes, including the veteran's complaint 
of recurrent swelling and irritation of 
his right eye, which has been previously 
diagnosed as blepharitis and Meibomian 
gland dysfunction.  The examiner should 
also provide an opinion as to the 
likelihood (i.e., 50 percent probability 
or greater) that any current right eye 
disorder is related to the manifestations 
and complaints noted in service.  The 
opinion should be supported by adequate 
rationale.  

3.  To comply with Manlincon, send the 
veteran and his representative an SOC 
concerning reopening his claims for 
service connection for residuals of an 
injury to the cervical spine and for 
headaches, and concerning his claim for 
service connection for hearing loss.  

4.  Then readjudicate the claims for 
service connection for a right eye 
disorder (considering all of the evidence 
of record) and for a greater initial 
rating for residuals of left eye 
chalazia.  If the benefits sought are not 
granted to the veteran's satisfaction, 
provide him and his representative with a 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond 
before returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


